Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what is meant by “adaptively sub-sampling” in line 1 since there is no mention in the claim of adapting anything.  
Claims 2-10 are indefinite by virtue of their claim dependency upon indefinite claim 1.
Claim 11 is indefinite because it is unclear what is meant by “indication of a data sub-sampling ratio” in line 3 and whether this is just a readout of a ratio or a determination of the ratio based on performance criteria. 
Claims 12-13 are indefinite by virtue of their claim dependency upon indefinite claim 11.
Claim 24 is indefinite because it is unclear what is meant by “indication of a data sub-sampling ratio” in line 4 and whether this is just a readout of a ratio or a determination of the ratio based on performance criteria. 
Claims 25-26 are indefinite by virtue of their claim dependency upon indefinite claim 24.

Allowable Subject Matter
Claims 14-23 are allowed.
Claims 1-13 and 24-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 14 is allowed because the prior art fails to teach or fairly suggest a non-transitory computer-readable medium, configured to store at least computer-readable instructions that, when executed by one or more processors of a computing device, cause the computing device to perform controller operations comprising: during a first period of time, receiving flow cytometry data, wherein the received flow cytometry data includes event data for a plurality of flow cytometry events; determining a data sub-sampling ratio based on a performance criterion; selecting, from the flow cytometry data, a sub-sample of the event data based on the sub-sampling ratio such that the selected sub-sample of the event data represents a portion of the flow cytometry events that corresponds to the data sub-sampling ratio; performing an analysis on the sub-sample of the event data, wherein determining the data sub-sampling ratio comprises determining the data sub-sampling ratio such that performing the analysis on the sub-sample of the event data satisfies the performance criterion; and providing an indication of a result of the analysis.
Claims 15-23 are allowed by virtue of their claim dependency upon allowed claim 14.
Claim 1 would be allowable if amended to overcome the rejection under 35 USC 112 (for example, by removing the word “adaptively” from line 1) because of the similar features noted above regarding claim 14.  Claims 2-10 would be allowed by virtue of their claim dependency upon otherwise allowable claim 1.
Claims 11 and 24 would be allowable if the recitation of “indication” discussed above was changed to a determination based on a performance criterion with recitation similar to that noted in claim 14, above.  Claims 12-13 and 25-26 would be allowable by virtue of their claim dependency upon otherwise allowable claims 11 and 24, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference made of record disclose methods and devices related to flow cytometry data analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878